Citation Nr: 1753936	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for residuals of circumcision.

9.  Entitlement to service connection for a bilateral eye disability.

10.  Entitlement to service connection for type II diabetes mellitus.

11.  Entitlement to service connection for a bilateral upper and lower extremity condition claimed as chronic pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at his local RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issues of entitlement to service connection for headaches and for lower back, bilateral shoulder, bilateral leg, and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension, PTSD, residuals of circumcision, a bilateral eye disability, type II diabetes mellitus, and a bilateral upper and lower extremity condition claimed as chronic pain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for hypertension, PTSD, residuals of circumcision, a bilateral eye disability, type II diabetes mellitus, and a bilateral upper and lower extremity condition claimed as chronic pain, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§  20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In February 2014, the Veteran perfected an appeal as to the issues of entitlement to service connection for hypertension, PTSD, residuals of circumcision, a bilateral eye disability, type II diabetes mellitus, and a bilateral upper and lower extremity condition claimed as chronic pain.  However, at his September 2016 hearing before the undersigned, the Veteran and his representative unequivocally stated their desire to withdraw the appeal with regard to these issues.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  The Board does not have jurisdiction to review the appeal regarding these issues, and the claims are dismissed.


ORDER

The appeal as to entitlement to service connection for hypertension, PTSD, residuals of circumcision, a bilateral eye disability, type II diabetes mellitus, and a bilateral upper and lower extremity condition claimed as chronic pain, is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

The record shows the Veteran has degenerative disc disease of the lumbar spine, and that he has complained of headaches as well as pain in the bilateral shoulders, legs, and feet.  Furthermore, at his September 2016 hearing, the Veteran referenced having been diagnosed by private physicians with conditions affecting these areas of the body, but, as discussed below, efforts to obtain such records have not been undertaken.

The Board notes that to date, the Veteran has not been afforded any VA examination in relation to his claims.  In this regard, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has attributed his headaches and lower back, bilateral shoulder, bilateral leg, and bilateral foot symptoms to an in-service accident in March or April 1977 in which a military jeep he was driving was struck by another vehicle, causing it to roll over several times.  The Board notes that only a small portion of the Veteran's service treatment records (STRs) have been obtained, and they do not contain evidence of treatment following an accident.  However, in January 2012, two fellow service members, L.R. and J.O., submitted statements to the effect that they recalled the 1977 motor vehicle accident and the Veteran's subsequent complaints of headaches as well as back, shoulder, leg, and foot problems.

Under these circumstances, the Board has determined the low threshold under McLendon has been satisfied, and that a remand for VA examinations is required.

In addition, as noted above, the Board observes that at his September 2016 hearing, the Veteran referenced private treatment he had received for his disabilities.  However, no effort to obtain such records has yet been made.  Consequently, such efforts should be made on remand.


Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) obtaining all of the Veteran's STRs for his period of service from May 1974 to May 1977; and 

b) soliciting from the Veteran any private treatment records in his possession which are related to the claims on appeal.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following completion of step 1, afford the Veteran a VA examination to determine the nature and etiology of all lower back disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all lower back disabilities present during the period of the claim.

Then, with regard to each identified lower back disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner is advised the Board has determined the Veteran is a credible historian with regard to his account of a motor vehicle accident in March or April 1977, in which the jeep he was driving rolled over several times.

The examiner should address the statements by the Veteran and fellow service members L.R. and J.O., to the effect that the Veteran suffered from headaches as well as back, shoulder, leg, and foot problems following the accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of all bilateral shoulder disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all bilateral shoulder disabilities present during the period of the claim.

Then, with regard to each identified bilateral shoulder disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner is advised the Board has determined the Veteran is a credible historian with regard to his account of a motor vehicle accident in March or April 1977, in which the jeep he was driving rolled over several times.

The examiner should address the statements by the Veteran and fellow service members L.R. and J.O., to the effect that the Veteran suffered from headaches as well as back, shoulder, leg, and foot problems following the accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of all bilateral leg disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all bilateral leg disabilities present during the period of the claim.

Then, with regard to each identified bilateral leg disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner is advised the Board has determined the Veteran is a credible historian with regard to his account of a motor vehicle accident in March or April 1977, in which the jeep he was driving rolled over several times.

The examiner should address the statements by the Veteran and fellow service members L.R. and J.O., to the effect that the Veteran suffered from headaches as well as back, shoulder, leg, and foot problems following the accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of all bilateral foot disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all bilateral foot disabilities present during the period of the claim.

Then, with regard to each identified bilateral foot disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner is advised the Board has determined the Veteran is a credible historian with regard to his account of a motor vehicle accident in March or April 1977, in which the jeep he was driving rolled over several times.

The examiner should address the statements by the Veteran and fellow service members L.R. and J.O., to the effect that the Veteran suffered from headaches as well as back, shoulder, leg, and foot problems following the accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of all headache disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all headache disabilities present during the period of the claim.

Then, with regard to each identified headache disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner is advised the Board has determined the Veteran is a credible historian with regard to his account of a motor vehicle accident in March or April 1977, in which the jeep he was driving rolled over several times.

The examiner should address the statements by the Veteran and fellow service members L.R. and J.O., to the effect that the Veteran suffered from headaches as well as back, shoulder, leg, and foot problems following the accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Undertake any other development determined to be warranted.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


